Harrison, J. The cause was properly transferred to the equity side of the courtTo relieve against penalties and forfeitures is one of the ordinary grounds of equity jurisdiction ; and though by Statute a remedy in many cases may now be had at law, courts of equity still retain their jurisdiction. 2 Sto. Eq. Jur., sec. 1301. That the sum in which the bond was given was designed as the penalty, and not as liquidated damages, we think there can be no question. Section 4 of the Act of March 6th, 1875, providing for the building of bridges on public roads, and under the provisions of which Act the contract was let, required the bond to be in the amount of the defendant’s bid. The Legislature could not have intended to fix the damages in every case, for each and ■every breach of the condition, whether total or only partial, arbitrarily at the amount of the bid, irrespective of the real injury sustained; for in some instances they may be merely nominal. As to the power of the county judge to call a special term of the county court, we need not express our opinion; for as it was admitted upon the hearing that the defendants had received nothing for building the bridge, and that' it was and had been ever since it was completed, in use by the public, and was worth to the county thirteen hundred dollars, the sum adjudged them, and no special injury or damage to the county from their failure to build it in strict accordance with the specifications of the contract, nor notice given them to remove it, was shown, whether the report of the commissioners of the bridge had been acted upon, and the bridge rejected by the county court or not, the defendants were entitled to be paid by the county the sum adjudged them by the decree. The decree is affirmed.